Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 1 of 16 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 RONALD MUSTO, individually and                  )
 on behalf of all others similarly situated,     )
                                                 )
          Plaintiff,                             )     CASE NO. 19-cv-1788
                                                 )
 v.                                              )     CLASS ACTION
                                                 )
 PALMCO ADMINISTRATION LLC                       )     JURY TRIAL DEMANDED
 d/b/a INDRA ENERGY,                             )
                                                 )
          Defendant.                             )



        Ronald Musto (“Plaintiff”), individually and on behalf of other persons similarly situated,

by his attorneys, and for his Complaint against Palmco Administration LLC d/b/a Indra Energy

(“Indra” or “Defendant”), alleges the following:

                                  NATURE OF THE ACTION

        1.      This is a consumer class action under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. arising out of Defendant’s unlawful mass telemarketing

practices to solicit consumers to purchase its goods and services, including natural gas and

electricity.

        2.      Put simply, Indra violates the TCPA by placing unsolicited telemarketing calls to

consumers’ cellular telephones using an automatic telephone dialing system (“ATDS”) without

first obtaining their prior express consent—oral or written—as required by the TCPA.

        3.      The Rules and Regulations implementing the TCPA expressly prohibit initiating,

or causing to be initiated, any telephone call to a cellular telephone that includes or introduces an

advertisement or constitutes telemarketing, using an automatic telephone dialing system, without

first obtaining the prior express written consent of the called party to receive such call.
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 2 of 16 PageID #: 2



        4.         Nevertheless, Indra violates the TCPA by failing to obtain the prior express written

consent of consumers before bombarding their telephones with calls placed by an ATDS in order

to sell its goods and services.

        5.         Plaintiff brings this action for damages and other legal and equitable remedies

resulting from the conduct of Indra in negligently, knowingly, or willfully placing unsolicited

telemarketing calls to Plaintiff’s and other class members’ cellular telephones without their prior

express written consent in violation of the TCPA.

                                                PARTIES

        6.         Plaintiff is a citizen of the State of Pennsylvania residing in the City of Exeter.

        7.         Defendant is a New York limited liability company whose principal office is

located at 8751 18th Avenue, Brooklyn, New York, 11214.

                                    JURISDICTION AND VENUE

        8.         The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227, et seq.

        9.         Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute.

        10.        Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

nationwide class, which will result in at least one class member belonging to a different state than

Defendant.

        11.        Plaintiff seeks up to $1,500.00 in damages for each call in violation of the TCPA,

which, when aggregated among a proposed class numbering in the thousands, or more, exceeds

the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act

(“CAFA”).


                                                      2
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 3 of 16 PageID #: 3



        12.     Venue is proper in this District because a substantial portion of the events

complained of occurred here, i.e., Defendant operated its unlawful telemarketing campaign from

its headquarters located in this District.

     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

        13.     In 1991, Congress enacted the TCPA in response to a growing number of consumer

complaints regarding certain telemarketing practices.

        14.     Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

                It shall be unlawful for any person within the United States, or any
                person outside the United States if the recipient is within the United
                States—

                (A) to make any call (other than a call made for emergency purposes
                or made with the prior express consent of the called party) using any
                automatic telephone dialing system or an artificial or prerecorded
                voice—

                *       *       *

                (iii) to any telephone number assigned to a paging service, cellular
                telephone service, specialized mobile radio service, or other radio
                common carrier service, or any service for which the called party is
                charged for the call, unless such call is made solely to collect a debt
                owed to or guaranteed by the United States.

        15.     Thus, the plain language of section 227(b)(1)(A)(iii) of the TCPA prohibits the use

of ATDSs or autodialers to make any call to a wireless number in the absence of an emergency or

the prior express consent of the called party.

        16.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls are

prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient.




                                                  3
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 4 of 16 PageID #: 4



        17.      The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        18.      The TCPA defines an ATDS as “equipment which has the capacity—(A) to store

or produce telephone numbers to be called, using a random or sequential number generator; and

(B) to dial such numbers.” § 227(a)(1)(A)-(B).

        19.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (emphasis supplied). 1

        20.      Predictive dialers fall within the scope of the term ATDS. See Marks, 904 F.3d at

1051 (“Although Congress focused on regulating the use of equipment that dialed blocks of

sequential or randomly generated numbers—a common technology at that time—language in the

statute indicates that equipment that made automatic calls from lists of recipients was also covered

by the TCPA.”). 2


1
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23
F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of
autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).
2
  The FCC has explained that while previous autodialers generated random numbers to call, “the evolution
of the teleservices industry has progressed to the point where using lists of numbers is far more cost
effective.” In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd.
14014, 14092 (2003). So a predictive dialer, which “has the capacity to store or produce numbers and dial
those numbers at random, in sequential order, or from a database of numbers,” id. at 14091, “constitutes an


                                                       4
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 5 of 16 PageID #: 5



        21.     Courts have also held that, based on the TCPA’s statutory language, a predictive

dialing system constitutes an ATDS under the TCPA. See, e.g., Marks, 904 F.3d at 1051

(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential

or randomly generated numbers—a common technology at that time—language in the statute

indicates that equipment that made automatic calls from lists of recipients was also covered by

the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

638-39 (7th Cir. 2012).

        22.     The FCC has also issued a Declaratory Ruling confirming that autodialed calls and

calls using an artificial voice or prerecorded message to a wireless number are permitted only if

the calls are made with the “prior express consent” of the called party. In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 2008 WL

65485 (2008).

        23.     The FCC took steps to further protect consumers from unwanted autodialed

marketing calls pursuant to the TCPA.

        24.     Among other things, the FCC issued a Declaratory Ruling requiring that

telemarketers obtain “prior express written consent” for all autodialed telemarketing calls to

wireless numbers. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1831 (emphasis added).

        25.     The FCC has defined prior express written consent in 47 C.F.R. § 64.1200(f)(8) as

“an agreement, in writing, bearing the signature of the person called that clearly authorizes the

seller to deliver or cause to be delivered to the person called advertisements or telemarketing



automatic telephone dialing system and is subject to the TCPA’s restrictions on the use of autodialers,” 23
F.C.C. Rcd. at 566. In other words, an autodialer “has the specified capacity to generate numbers and dial
them without human intervention regardless of whether the numbers called are randomly or sequentially
generated or come from calling lists.” In the Matter of Rules & Regulations Implementing the Tel.
Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 15391, 15932 n.5 (2012) (“2012 FCC Ruling”).

                                                    5
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 6 of 16 PageID #: 6



messages using an automatic telephone dialing system or an artificial or prerecorded voice, and

the telephone number to which the signatory authorizes such advertisements or telemarketing

messages to be delivered.”

        26.     Finally, should any question about the consent arise, the seller will bear the burden

of demonstrating that a clear and conspicuous disclosure was provided and that unambiguous

consent was obtained. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1844.

        27.     Thus, under the TCPA, the burden is on the telemarketer—here, Indra—to obtain,

document, and prove prior express written consent.

        28.     Further, courts have long held that that a “called party” under the TCPA is the

recipient of the call, not the party the caller was intending to reach. 3

                                   FACTUAL ALLEGATIONS

        29.     Plaintiff is a subscriber of a cellular telephone associated with telephone number

(570) XXX-1283.

        30.     Indra is an energy company that sells electricity and natural gas to consumers.

        31.     According to Indra’s website, Indra markets itself to “millions of residential and

commercial utility customers across 9 states and more than 64 utility markets.”

        32.     Over the past year, Plaintiff has received several unsolicited telemarketing

telephone calls from representatives of Indra advertising its services and goods.

        33.     In particular, Plaintiff received various telemarketing calls to his cellular telephone

from representatives of Indra that were placed for the purpose of marketing or selling Indra’s

electricity and natural gas.

        34.     Indra called Plaintiff from the following telephone number: (888) 269-7397.


3
 See, e.g., Osorio v. State Farm Bank F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014); Soppet, 679 F.3d at
638-39.

                                                   6
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 7 of 16 PageID #: 7



         35.   This telephone number is associated with Indra.

         36.   For example, when a call is placed to the aforementioned number, one of

Defendant’s representatives answers the telephone stating: “Thank you for calling Indra.”

         37.   An example of one such call occurred as recently as January 8, 2019.

         38.   At or around 2:15 PM EST, Plaintiff received a telemarketing call from Indra that

was placed from the following telephone number: (888) 269-7397.

         39.   When Plaintiff answered the call, he was connected with a representative from

Indra named Susan Dean who then solicited Plaintiff to purchase natural gas and electricity from

Indra.

         40.   After a brief conversation, Plaintiff informed the Indra representative that he was

not interested, requested that he be taken off Indra’s marketing list, and terminated the telephone

call.

         41.   Plaintiff estimates that he has received approximately five telemarketing calls to

his cellular telephone from Defendant—all placed for the purpose of soliciting his business.

         42.   On information and belief, other calls occurred on the following dates: January 2,

2019; January 4, 2019; and January 5, 2019.

         43.   Plaintiff believes he spoke with an Indra representative on at least two different

occasions and both times requested to be taken off of Indra’s marketing list.

         44.   Despite this fact, Indra representatives continued to bombard his cellular telephone

with telemarketing calls.

         45.   Plaintiff never provided his cellular telephone number to Defendant.

         46.   Plaintiff was never one of Defendant’s customers.

         47.   Plaintiff never requested information about Defendant’s services.



                                                7
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 8 of 16 PageID #: 8



        48.     On information and belief, when contacting consumers, Indra uses an outbound

calling system that automatically dials a list of telephone numbers stored by Defendant.

        49.     Defendant’s outbound dialing system uses algorithms to predict when Defendant’s

representatives will be available to take a call, and then automatically dials the numbers stored on

Defendant’s outbound dialing system.

        50.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, telephone contact made by Defendant to Plaintiff on his

cellular telephone occurred via an ATDS as defined by 47 U.S.C. § 227(a)(1).

        51.     To be sure, when Plaintiff answered the calls from Defendant, there was a long

pause and then a clicking noise before one of Defendant’s representatives came on the line.

        52.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

number by using (i) an automated dialing system that uses a complex set of algorithms to

automatically dial consumers’ telephone numbers in a manner that “predicts” the time when a

consumer will answer the phone and a person will be available to take the call, or (ii) equipment

that dials numbers and, when certain computer software is attached, also assists persons in

predicting when a sales agent will be available to take calls, or (iii) hardware, that when paired

with certain software, has the capacity to store or produce numbers and dial those numbers at

random, in sequential order, or from a database of numbers, or (iv) hardware, software, or

equipment that the FCC characterizes as a predictive dialer through the following, and any related,

reports and orders, and declaratory rulings: In the Matter of Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, 17 FCC Rcd 17459, 17474 (September 18, 2002);

In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of



                                                   8
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 9 of 16 PageID #: 9



1991, 18 FCC Rcd 14014, 14092-93 (July 3, 2003); In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 23 FCC Rcd 559, 566 (Jan. 4,

2008).

          53.     At no point did Indra obtain Plaintiff’s prior express written consent to place

telemarketing calls to his cellular telephone.

          54.     Indeed, all of the telemarketing calls alleged herein that Defendant placed to

Plaintiff’s cellular telephone were made without Plaintiff’s prior express written consent to receive

such calls.

          55.     The calls were annoying and harassing to Plaintiff, and an invasion of his privacy.

          56.     The calls violated the TCPA because they were made without Plaintiff’s prior

express consent—written or oral.

          57.     Not surprisingly, Indra’s unlawful telemarketing practices have led to significant

backlash from consumers.

          58.     The internet is bereft with online reviews warning consumers about Defendant’s

unlawful practices 4:




4
    Reviews available at: https://800notes.com/Phone.aspx/1-888-269-7397, last accessed March 13, 2019.

                                                    9
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 10 of 16 PageID #: 10




        59.     By making the unauthorized telephone calls alleged herein, Indra has caused

 consumers (including Plaintiff) actual harm and cognizable legal injury.

        60.     This includes the aggravation and nuisance and invasions of privacy that resulted

 from the receipt of such telephone calls, in addition to a loss of value realized for the monies

 consumers paid to their telephone carriers for the receipt of such calls.

        61.     Furthermore, the telephone calls interfered with class members’ use and enjoyment

 of their cellular telephones, including the related data, software, and hardware components.

        62.     Indra also caused substantial injury to their cellphones by causing wear and tear on

 their property, consuming battery life, and in some cases appropriating cellular data or minutes.

                                                  10
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 11 of 16 PageID #: 11



        63.     In order to redress these injuries, Plaintiff, on behalf of himself and a class of

 similarly situated individuals, bring suit under the TCPA for statutory damages of $500 to $1,500

 per telephone call.

        64.     On behalf of the class, Plaintiff also seeks an injunction requiring Defendant to

 cease placing telemarketing calls to consumers until such time as it receives prior express written

 consent from all such persons.

                                CLASS ACTION ALLEGATIONS

        65.     Plaintiff brings this action on behalf of himself and on behalf of all other persons

 similarly situated (hereinafter referred to as “the Class”).

        Plaintiff proposes the following Class definition, subject to amendment as appropriate:

        All persons and entities throughout the United States (1) to whom Palmco
        Administration LLC placed one or more calls, (2) for the purpose of advertising its
        goods or services. (3) directed to a number assigned to a cellular telephone service,
        (4) by using an automatic telephone dialing system or an artificial or prerecorded
        voice, (5) absent prior express written consent, (6) within four years preceding the
        date of this complaint through the date of class certification.

        66.     Plaintiff represents, and is a member of, the Class.

        67.     Excluded from the Class are Defendant and any entities in which Defendant has a

 controlling interest, Defendant’s agents and employees, any Judge to whom this action is assigned

 and any member of such Judge’s staff and immediate family.

        68.     Plaintiff does not know the exact number of members in the Class, but on

 information and belief, the number of Class members at minimum is in the thousands.

        69.     Plaintiff and all members of the Class have been harmed by the acts of Defendant,

 including, but not limited to, the invasion of their privacy, annoyance, waste of time, depletion of

 their cellular telephone battery, and the intrusion on their cellular telephone that occupied it from

 receiving legitimate communications.


                                                   11
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 12 of 16 PageID #: 12



         70.      This Class Action Complaint seeks injunctive relief and money damages.

         71.      The joinder of all Class members is impracticable due to the size and relatively

 modest value of each individual claim.

         72.      The disposition of claims in a class action will provide substantial benefit to the

 parties and the judicial economy of the court in avoiding a multiplicity of identical suits.

         73.      The Class can be identified easily through records maintained by Defendant and

 third parties.

         74.      There are well-defined, nearly identical, questions of law and fact affecting all

 Class members.

         75.      The questions of law and fact involving the Class claims predominate over

 questions which may affect individual Class members.

         76.      Those common questions of law and fact include, but are not limited to, the

 following:

         a. Whether non-emergency calls made to Plaintiff and Class members’ cellular telephones

               used an artificial or prerecorded voice or an automatic telephone dialing system;

         b. Whether such calls were made by Defendant;

         c. Whether Defendant can meet its burden of showing it obtained prior express consent

               (i.e., consent that is clearly and unmistakably stated) to make such calls;

         d. Whether Defendant’s conduct was knowing or willful;

         e. Whether Defendant is liable for damages, and the amount of such damages; and

         f. Whether Defendant should be enjoined from engaging in such conduct in the future.




                                                    12
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 13 of 16 PageID #: 13



         77.     As a person who received numerous and repeated telephone calls using an

 automatic telephone dialing system, without his prior express consent within the meaning of the

 TCPA, Plaintiff asserts claims that are typical of each Class member.

         78.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

 and has no interests which are antagonistic to any member of the Class.

         79.     Plaintiff has retained counsel experienced in handling class action claims involving

 violations of federal and state consumer protection statutes, including claims under the TCPA.

         80.     A class action is the superior method for the fair and efficient adjudication of this

 controversy.

         81.     Class-wide relief is essential to compel Defendant to comply with the TCPA.

         82.     The interest of Class members in individually controlling the prosecution of

 separate claims against Defendant is small because the statutory damages in an individual action

 for the violation of the TCPA are relatively small.

         83.     Management of these claims is likely to present significantly fewer difficulties than

 are presented in many class claims because the calls at issue are all automated and the Class

 members did not provide prior express consent, as required under the statute, to authorize such

 calls to their cellular telephones.

         84.     Defendant has acted on grounds applicable to the Class, thereby making final

 injunctive relief and corresponding declaratory relief with respect to the Class as a whole

 appropriate.

         85.     Moreover, on information and belief, the TCPA violations complained of herein

 are substantially likely to continue in the future if an injunction is not entered.




                                                   13
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 14 of 16 PageID #: 14



                                      FIRST CLAIM FOR RELIEF

                              Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

         86.     Plaintiff incorporates by reference the factual allegations contained in paragraphs

 1-85 as if fully stated herein.

         87.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic

 telephone dialing system to place calls to Plaintiff’s cellular telephone number without his express

 consent.

         88.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff and

 the members of the Class are entitled to damages in an amount to be proven at trial.

                                   SECOND CLAIM FOR RELIEF

                               Violation of 47 C.F.R. § 64.1200, et seq.

         89.     Plaintiff incorporates by reference the factual allegations contained in paragraphs

 1-60 as if fully set forth herein.

         90.     Defendant violated 47 C.F.R. § 64.1200(a)(2) by utilizing at automatic telephone

 dialing system to place telemarketing calls to Plaintiff’s cellular telephone number without his

 prior express written consent.

         91.     As result of Defendant’s violations of 47 C.F.R. § 64.1200, Plaintiff and the

 members of the Class are entitled to damages in an amount to be proven at trial.

                                           TRIAL BY JURY
         92.     Plaintiff is entitled to, and demands, a trial by jury.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

 members the following relief against Defendant:

     a) Determining that this action is a proper class action;

                                                    14
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 15 of 16 PageID #: 15



   b) Designating Plaintiff as the class representative under Federal Rule of Civil Procedure 23;

   c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil Procedure 23;

   d) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(a)(iii);

   e) Adjudging that Defendant violated 47 C.F.R. § 64.1200(a)(2);

   f) Enjoining Defendant from continuing to place calls to Plaintiff’s cellular telephone

      number, and from continuing to place calls to the cellular telephone numbers of members

      of the proposed class without prior express consent;

   g) Awarding Plaintiff and the class damages under 47 U.S.C. § 227(b)(3)(B);

   h) Awarding Plaintiff and the class treble damages under 47 U.S.C. § 227(b)(3);

   i) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and expenses under Rule

      23 of the Federal Rules of Civil Procedure;

   j) Awarding Plaintiff and the members of the class any pre-judgment and post-judgment

      interest as may be allowed under the law; and

   k) Awarding such other and further relief as the Court may deem just and proper.




                                              15
Case 1:19-cv-01788-DLI-SMG Document 1 Filed 03/28/19 Page 16 of 16 PageID #: 16



 Dated: March 28, 2019                     Respectfully submitted,

                                           RONALD MUSTO

                                           /s/ Brittany Weiner
                                           Brittany Weiner
                                           IMBESI LAW P.C.
                                           450 Seventh Avenue, Suite 1408
                                           New York, NY 10123
                                           Phone: (646) 767-2271
                                           Fax: (212) 658-9177
                                           brittany@lawicm.com

                                           KOZONIS & KLINGER, LTD.
                                           Gary M. Klinger (pro hac vice forthcoming)
                                           4849 N. Milwaukee Ave., Ste. 300
                                           Chicago, Illinois 60630
                                           Phone: 312.283.3814
                                           Fax: 773.496.8617
                                           gklinger@kozonislaw.com

                                           GREENWALD DAVIDSON RADBIL PLLC
                                           Michael L. Greenwald (pro hac vice forthcoming)
                                           5550 Glades Road, Ste. 500
                                           Boca Raton, Florida 33431
                                           Phone: 561.826.5477
                                           Fax: 561.961.5684
                                           mgreenwald@gdrlawfirm.com

                                           Attorneys for Plaintiff and
                                           the Proposed Class




                                      16
